Citation Nr: 1447869	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizo-affective disorder, neurotic depression, and depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of  Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to October 1966.  He died in December 2012 and the appellant is his surviving widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), for the Roanoke, Virginia RO.

In August 2014, the RO granted the request of the appellant, as the surviving spouse of the Veteran, to be substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008); see also 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In December 2011, the Board remanded the Veteran's claim for service connection for further development, to include providing a VA examination.  In so doing, the Board outlined the Veteran's relevant medical history as follows.  

Service treatment records show that in August 1966, the Veteran was seen by service examiners for a psychiatric reaction.  He was prescribed Thorazine and Librium.  A service mental hygiene note from later in August 1966 indicates that the Veteran had a diagnosis of a passive-dependent personality that was chronic and severe.

In June 2011, a VA staff psychiatrist indicated that he believed that the Veteran had been misdiagnosed by the Army as a means of discharge.  The psychiatrist specified that the medication that the Veteran had been prescribed while on activity is not prescribed for a simple adjustment disorder or personality disorder.

Since leaving active duty, the Veteran has been diagnosed at various times as having schizophrenia, anxiety, depression, dysthymic disorder, and panic disorder.

Pursuant to the Board's instructions, the Veteran was afforded an examination in March 2012.  Upon review of the claims folder and evaluation of the Veteran, the examiner provided a diagnosis of schizoaffective disorder and noted that the condition was less likely than not incurred in or caused by service.  She reasoned that the Veteran's reported symptoms began prior to service and by his own report these symptoms were the same that interrupted basic training, he entered service with significant impairment resulting in his inability to adequately function from the outset, he only served three months and was discharged without completing basic training, and there was evidence that his symptoms existed prior to service but nothing to suggest they were caused by or linked to service.  

The Board finds that the March 2012 VA examination report is inadequate.  While the examiner indicated that the Veteran's psychiatric disability pre-existed service, she did not adequately address whether such disability permanently worsened  therein.  See VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 25,178  (2004).  On remand, an addendum report must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Refer the case to the VA examiner who provided the March 2012 examination report for a supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another clinician. The examiner should review the entire claims folder, to include the December 2011 Board remand.  

The examiner must provide an opinion as to the following:

a. Whether any acquired psychiatric disability, to include schizoaffective disorder, clearly and unmistakably existed prior to active duty service; if so, is it clear and unmistakable that the pre-existing disorder did not permanently increase in severity (beyond the natural progression of such a disability) during the Veteran's military service?

b. If any of the current acquired psychiatric disorders is not found to have preexisted service, is it at least as likely as not (a 50 percent probability or more) that the disorder(s) had its onset in service, or is otherwise related to the Veteran's military service? 

The examiner must provide a rationale for any opinion expressed and address all contradictory evidence of record.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



